El Juez Asociado Se. ’Wole,
emitió la opinión del 'Tribunal. La presente es una demanda de desahucio interpuesta por “Sucesores de Roses & Ca.,” de Arecibo, contra Don Juan Felipe Orona y Perez de la Cruz, á quien se condena á deso-cupar, dentro del término de veinte días, las dos fincas rústicas que ocupa en el barrio de Arenas, de Utuado, apercibido de ser lanzado de ellas, si no lo verifica dentro del expresado término, con las costas á su cargo.
El título á las dos fincas rústicas, objeto de la presente demanda, fuá adquirido por los demandantes, mediante la adjudicación que de las mismas le hizo el Juzgado Municipal de Utuado, en virtud del juicio verbal civil seguido en dicho Juzgado contra el demandado, en cobro de pesos.
En su contestación á dicha demanda, el abogado del de-mandado alega que su representado, Don Juan Felipe Orona y Perez de la Cruz, tiene formulada una demanda ante el mismo Tribunal de Distrito de Arecibo, contra la Mercantil Sucesores de Roses & Ca., ejercitando las acciones de nulidad, yreivindicación de terrenos de dos fincas rústicas, que son las mismas objeto de este desahucio, por haberles sido adjudi-cadas dichas dos fincas á los Señores Sucesores de Roses & Ca., en virtud del juicio verbal civil que la Mercantil Sucesores de *514Eoses & Ca., estableció contra el citado Sr. Orona para el co-bro del saldo definitivo que aparecía adeudar el Sr. Orona á la primitiva casa, Eoses & Ca. de Arecibo, y que, con motivo del expresado juicio verbal civil, se han comprendido en la adjudi-cación y liquidación de costas del mismo, cantidades que, como la de un crédito hipotecario por un mil pesos provinciales, han sido pagadas, y no cancelada la hipoteca, desde el 18 de Fe-brero del año 1898. Añade dicho letrado, que el saldo de referencia, con los intereses devengados, asciende solamente á ochenta y tanlos pesos.
La vista de este pleito ante este Tribunal Supremo tuvo lugar sin asistencia de las partes.
Este Tribunal Supremo, después de haber estudiado de-tenidamente la sentencia dictada por el Tribunal de Distrito de Arecibo, está en un todo conforme con las alegaciones de hecho y de derecho consignadas en los Eesultandos y Considerandos de dicha sentencia, y especialmente con las contenidas en el Considerando Sexto, en que el referido Tribunal, se expresa en los siguientes términos:
Considerando: que las alegaciones hechas por el demandado, referentes á que tiene promovido pleito ante esta misma Corte de Justicia, para anular las actuaciones del juicio verbal civil del Juzga-do de Utuado, en donde se adjudicaron á £ ‘ Sucesores de Roses & Ca. ’ ’ las dos ñucas objeto del desahucio, en que sólo se ventila el derecho del ocupante á continuar ocupando una cosa que no le pertenece, pues ni interpuso recurso alguno contra el auto de adjudicación dictado en seis de Marzo de 1902, ni le es dado ahora oponerse á la acción ejerci-tada, discutiendo la validéz de dicho auto, como tiene sentado el Tribunal Supremo de esta Isla, en corroboración de la Jurisprudencia del Tribunal Supremo de España, que así lo declara entre otras sentencias, en la de veinte y uno de Abril de 1884. ’ ’
No existiendo, pués, motivo, alguno, en virtud del cual proceda la anulación de la sentencia dictada por el Tribunal inferior, debe confirmarse dicha sentencia con las costas al apelante.

Confirmada.

*515Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Figueras y MacLeary.